Case 2:20-cv-00052-TFM-B Document 54 Filed 08/04/20 Page 1 of 2                       PageID #: 405




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

KAYO CLEVELAND,                                :
                                               :
               Plaintiff,                      :
                                               :
v.                                             :      CIVIL ACT. NO. 2:20-cv-52-TFM-B
                                               :
EQUIFAX INFORMATION SERVICES                   :
LLC, et al.,                                   :
                                               :
               Defendants.                     :

                                              ORDER

       Pending before the Court is the Joint Stipulation of Dismissal as to Defendant Trans Union,

LLC (Only) With Prejudice. Doc. 53, filed July 31, 2020. Plaintiff Kayo Cleveland (“Plaintiff”)

and Defendant Trans Union, LLC (“Trans Union”), bring their stipulation pursuant to Fed. R. Civ.

P. 41(a)(2)1 and request the Court dismiss with prejudice Plaintiff’s claims against Trans Union.

Id. The Court construes the stipulation as a motion to dismiss pursuant to Fed. R. Civ. P. 41(a)(2).

       Upon consideration of the motion (Doc. 53), it is ORDERED it is GRANTED, and

Plaintiff’s claims against Defendant Trans Union, LLC, are DISMISSED with prejudice, with

each party to bear their own costs and attorneys’ fees.




1
  A plaintiff may dismiss all claims against a defendant under Fed. R. Civ. P. 41 even if there are
other defendants in the case. Klay v. United Healthgroup, Inc., 376 F.3d 1092, 1106 (11th Cir.
2004) (“[Fed. R. Civ. P.] 41 allows a plaintiff to dismiss all of his claims against a particular
defendant . . . .”); see also Plain Growers, Inc. ex rel. Florists’ Mut. Ins. Co. v. Ickes-Braun
Glasshouses, Inc., 474 F.2d 250, 254 (5th Cir. 1973) (“There is little merit in the argument that
the court could not dismiss the action as to less than all defendants upon motion [under (a)(2)] . . .
.”); Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).

                                             Page 1 of 2
Case 2:20-cv-00052-TFM-B Document 54 Filed 08/04/20 Page 2 of 2   PageID #: 406




      DONE and ORDERED this 4th day of August 2020.

                                     /s/ Terry F. Moorer
                                     TERRY F. MOORER
                                     UNITED STATES DISTRICT JUDGE




                                   Page 2 of 2
